       Case 1:19-cv-07463-PGG-SDA Document 71
                                           69 Filed 09/18/20
                                                    09/09/20 Page 1 of 3
                                                                       2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                                  JUDGMENT
 SILLS CUMMIS & GROSS P.C.,
                                                                  Civil Action No. 19-cv-07463-PGG
                                    Plaintiff,

         -against-

 BETTY DUSANGE-HAYER, ISHAN HOLDINGS
 AND DEVELOPMENT CORPORATION, and
 ERWIN SINGH BRAICH,

                                     Defendants.
 -------------------------------------------------------------X

        A motion having been duly made by the Plaintiff, Sills Cummis & Gross P.C., for an Order

granting a Default against defendants Betty Dusange-Hayer, Ishan Holdings and Development

Corporation, and Erwin Singh Braich; and an Order of Default having been issued by Honorable

Paul G. Gardephe, U.S.D.J., on July 7, 2020; and the matter having been assigned to Magistrate

Judge Stewart D. Aaron, U.S.M.J., for an inquest as to damages; and Magistrate Judge Aaron

having issued a Report and Recommendation on August 14, 2020, recommending that the Court

enter judgment against Defendants, jointly and severally, in the amount of $370,355.87, together

with pre-judgment interest from each invoice date at the rate of 9% per annum; and U.S. District

Judge Gardephe having adopted Magistrate Judge Aaron’s Report and Recommendation in its

entirety, it is hereby

        ORDERED AND ADJUDGED, that Plaintiff, Sills Cummis & Gross P.C., have judgment

and recover from Defendants Betty Dusange-Hayer, Ishan Holdings and Development

Corporation and Erwin Singh Braich, jointly and severally, in the total sum of $481,632.95, which

is broken down as including $370,355.87 of unpaid attorneys’ fees and costs, together with pre-

judgment interest at the rate of 9% per annum to be calculated from the date of each invoice as
      Case 1:19-cv-07463-PGG-SDA Document 71
                                          69 Filed 09/18/20
                                                   09/09/20 Page 2 of 3
                                                                      2




follows: (i) $32,517.81 for the invoice dated April 7, 2017; (ii) $17,168.82 for the second invoice

dated April 7, 2017; (iii) $25,575.87 for the invoice dated May 5, 2017; (iv) $30,575.73 for the

invoice dated June 15, 2017; and (v) $5,438.85 for the invoice dated August 8, 2017, and that

Plaintiff have execution therefor.

                 18 2020
Dated: September __,




                                                            PAUL G. GARDEPHE, U.S.D.J.




                                                2
                      Case
                       Case1:19-cv-07463-PGG-SDA
                            1:19-cv-07463-PGG-SDA Document
                                                   Document69-1
                                                            71 Filed
                                                                Filed09/18/20
                                                                      09/09/20 Page
                                                                                Page31ofof31




                                           Calculation of 9% Prejudgment Interest

 Invoice No.   Date       Amount        Annual      Daily        Amount    of Annual           Daily       Total
                                        Interest    Interest     Time Elapsed Interest x No.   Interest x Prejudgment
                                        (9%)        (Annual      (Through     of Years         No.      of Interest
                                                    Interest   / September 9,                  Days        (through
                                                    365)         2020)                                     September 9,
                                                                                                           2020)
 1698224       4/7/2017   $105,419.86 $9,487.79     $25.99       3 years,   156 $28,463.37     $4,054.44 $32,517.81
                                                                 days
 1698226       4/7/2017   $55,661.09    $5,009.50   $13.72       3 years,   156 $15,028.50     $2,140.32   $17,168.82
                                                                 days
 1699927       5/5/2017   $84,812.53    $7,633.13   $20.91       3 years,   128 $22,899.39     $2,676.48   $25,575.87
                                                                 days
 1702490       6/15/2017 $104,907.61 $9,441.68      $25.87       3 years,    87 $28,325.04     $2,250.69   $30,575.73
                                                                 days
 1706026       8/8/2017   $19,554.78    $1,759.93   $4.82        3 years,    33 $5,279.79      $159.06     $5,438.85
                                                                 days

 TOTAL                    $370,355.87                                                                      $111,277.08




7474780 v1
7474780 v1
